Citation Nr: 1211508	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back and left shoulder muscle strain and for spina bifida on the lumbar spine (also claimed as a neck and back injury).

2.  Entitlement to service connection for a back and left shoulder muscle strain and for spina bifida on the lumbar spine (also claimed as a neck and back injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which confirmed and continued the previously denied claim of entitlement to service connection for a back and left shoulder muscle strain and for spina bifida on the lumbar spine (also claimed as a neck and back injury) on the basis that no new and material evidence had been received to reopen the claim.

During this appeal, jurisdiction of this claim was transferred to the RO in Los, Angeles, California.

The Veteran testified at a Board hearing before the undersigned in September 2011; a transcript of this hearing is of record. 

The issue of entitlement to service connection for a back and left shoulder muscle strain and for spina bifida on the lumbar spine (also claimed as a neck and back injury) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final July 1977 rating decision, the RO denied entitlement to service connection for a back and neck strain disability.

2.  The evidence received since the July 1977 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a back and left shoulder muscle strain and for spina bifida on the lumbar spine disability, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a back and left shoulder muscle strain and for spina bifida on the lumbar spine (also claimed as a neck and back injury) disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the Veteran's claim for entitlement to service connection for a back and left shoulder muscle strain and for spina bifida on the lumbar spine (also claimed as a neck and back injury); the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished as to this issue.

Factual Background and Analysis

The RO denied the Veteran's claim of entitlement to service connection for a neck and back strain in July 1977 on the basis that a muscle strain in service was acute and transitory with no residuals and spina bifida was considered a constitutional or developmental abnormality.  In essence, the rating decision determined that the Veteran did not have a current neck or back disability which would qualify for service connection.

The Veteran did not appeal the July 1977 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in April 2006.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. §5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's July 1977 denial of service connection for a neck and back strain discharge on the basis that there was no evidence of a current back or neck disability.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the July 1977 rating decision includes multiple private treatment reports detailing the Veteran's back disability.  Specifically, a February 2006 private progress note indicated that the Veteran had mid to lower thoracic pain secondary to spondylosis/myofascial pain.  He also had chronic low back pain with degenerative disc disease, spondylosis and a history of herniated nucleus pulpous status post three lumbar spine surgeries.  He also had a history of cervical spine pain status anterior cervical decompression and fusion.

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for a low back and shoulder disability.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the July 1977 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a current, chronic disability subject to service connection, and raises a reasonable possibility of substantiating the claim.  The prior denial of service connection was based on a lack of evidence of a current back and neck disability following service.  Namely, the July 1977 rating decision determined that a muscle strain during the Veteran's service was acute and transitory with no residuals and spina bifida was considered a constitutional or developmental abnormality.  The February 2006 progress note demonstrating chronic low back pain with degenerative disc disease, spondylosis and a history of herniated nucleus pulpous status post three lumbar spine surgeries, suggests a current low back disorder and neck condition following service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a back and left shoulder muscle strain and for spina bifida on the lumbar spine (also claimed as a neck and back injury) have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back and left shoulder muscle strain and for spina bifida on the lumbar spine (also claimed as a neck and back injury) disability is reopened. 




REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran contends that he has current back and left shoulder muscle strain and spina bifida on the lumbar spine (also claimed as a neck and back injury) which resulted from his motor vehicle accident in service.  At his September 2011 hearing, the Veteran testified that his back had bothered him since the motor vehicle accident he was involved in at Fort Hunter Liggett.  His service treatment records demonstrate that in May 1976, he presented with complaints of a back ache and left shoulder pain after a motor vehicle accident.  His February 1977 separation examination noted recurrent back and shoulder pain possibly secondary to his motor vehicle accident.

He currently has a diagnosis of mid to lower thoracic pain secondary to spondylosis/myofascial pain; chronic low back pain with degenerative disc disease, spondylosis; and a history of herniated nucleus pulpous status post three lumbar spine surgeries.  He also had a history of cervical spine pain status anterior cervical decompression and fusion.

As the Veteran has a current back and shoulder disability and presented with back and shoulder complaints related to a motor vehicle accident in service, the Board finds that the evidence indicates that the Veteran's claimed back and left shoulder muscle strain disabilities may be associated with service.  McClendon v. Nicholson, supra.  

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed back and left shoulder muscle strain disabilities.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for a back and left shoulder muscle strain and for spina bifida on the lumbar spine (also claimed as a neck and back injury), and that further medical examination and opinion in connection with these claims is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA orthopedic examination to determine the existence, and if so, etiology of the claimed low back, shoulder and neck disabilities.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a low back, shoulder or neck disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability or disabilities is/are related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


